DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the drawing rejections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. The Applicant makes several arguments –
Applicant argues that the elastic member “do not enclose the fan”.  This is argument is irrelevant.  The claim limitation is that the “fan has an enclosure formed by the fan damping element”.  These two statements are materially different. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument regarding the protrusion and the receptacle are not supported by the Examiner’s citation.  The clear illustration be the Examiner meets the claim limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing, (US 2011/0303726) in view of Nishikawa, (US 2010/0123359).

Regarding claim 1, Blessing discloses: An apparatus (Fig. 1, driving device 10) for driving a fastening element into an underlying surface in a driving-in direction ([0218] “FIG. 1 shows a driving device 10 for driving a fastening element, for example, a nail or bolt, into a substrate”), the apparatus having: 

a heat source  (Fig. 10, motor 480);
 
a fan (Fig. 9, fan 565) for cooling the heat source ([0239], “the fan 565 draws air for cooling the motor 480”); 

a fan damping element, wherein the fan has an enclosure formed by the fan damping element; 

and a support structure ([0235], “[0235] The motor, the motor retainer 485, the tension-relieving elements 494, the fan 565 and the fan drive 560 are accommodated in the motor housing 24 from FIG. 2”) that supports the fan.

Blessing does not explicitly disclose: 
a fan damping element, wherein the fan has an enclosure formed by the fan damping element; 

a fan damping element, by which the fan is held on the support structure or on the heat source.

Nishikawa teaches: 
a fan damping element (Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)), wherein the fan has an enclosure (Nishikawa - Fig. 4, a fan housing 17b) formed by the fan damping element (Nishikawa - Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b));

a fan damping element (Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)), by which the fan (Fig. 4, cooling fan unit 17) is held on the support structure or on the heat source ([0061], “The elastic member 30 and adhesive material fulfill the bonding function to fix the cooling fan unit 17 to the inner wall of the housing 6”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the fan damping element (more commonly described as a fan housing) of Blessing by utilizing the fan housing and elastic elements of Nishikawa, thereby combining prior art elements to achieve a predictable and beneficial result. The specific benefits of the housing and elastic elements of Nishikawa are described in the specification of Nishikawa, paragraph [0061], “The elastic member 30 is bonded to the cooling fan unit 17 with adhesive agent or double-sided adhesive tape. The elastic member 30 and adhesive material fulfill the bonding function to fix the cooling fan unit 17 to the inner wall of the housing 6 and also the vibration restricting function to reduce the vibrations to be transmitted to the cooling fan unit 17. Further, the elastic member 30a carries out the seal function to cut off the discharge port 17a from a space on the suction port 17c side”. 

Regarding claim 2, the modified Blessing further discloses: a further damping element (Fig. 9, motor retainer 485), by which the heat source (Fig. 10, motor 480) is held on the support structure ([0235], “[0235] The motor, the motor retainer 485, the tension-relieving elements 494, the fan 565 and the fan drive 560 are accommodated in the motor housing 24 from FIG. 2”).

Regarding claim 4, Blessing discloses: An apparatus (Fig. 1, driving device 10) for driving a fastening element into an underlying surface in a driving-in direction ([0218] “FIG. 1 shows a driving device 10 for driving a fastening element, for example, a nail or bolt, into a substrate”),
a heat source  (Fig. 10, motor 480); 
a fan (Fig. 9, fan 565) for cooling the heat source ([0239], “the fan 565 draws air for cooling the motor 480”); 

and a support structure ([0235], “[0235] The motor, the motor retainer 485, the tension-relieving elements 494, the fan 565 and the fan drive 560 are 

wherein the receptacle has an undercut (see Examiner’s Illustration 1) , wherein the protrusion engages into the undercut (see Examiner’s Illustration 1).

Blessing does not explicitly disclose: 
a fan damping element, by which the fan is held on the support structure.
the fan damping element has at least one protrusion, and wherein the support structure, or the heat source, has a receptacle in which the protrusion is received,
wherein the receptacle has an undercut, wherein the protrusion engages into the undercut 

Nishikawa teaches: 
a fan damping element (Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)), by which the fan (Fig. 4, cooling fan unit 17) is held on the support structure ([0061], “The elastic member 30 and adhesive material fulfill the bonding function to fix the cooling fan unit 17 to the inner wall of the housing 6”).
the fan damping element (Nishikawa - Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)) has at least one protrusion (Nishikawa - Fig. 4, elastic member 30a), and wherein the support structure (Nishikawa - Fig. 5, body portion 6a), or the heat source, has a receptacle (Nishikawa - Fig. 5, buffer area 33) in which the protrusion is received (Nishikawa - as seen in Examiner Illustration 1, there are two “undercuts”, which appear as ledge like structures in the illustration, in which the protrusions are received).

    PNG
    media_image1.png
    393
    674
    media_image1.png
    Greyscale

Examiner’s Illustration 1


, wherein the receptacle has an undercut (see Examiner’s Illustration 1) , wherein the protrusion engages into the undercut (see Examiner’s Illustration 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the fan damping element (more commonly described as a fan housing) of Blessing by utilizing the fan housing and elastic elements of Nishikawa, thereby combining prior art elements to achieve a predictable and beneficial result. The specific benefits of the housing and elastic elements of Nishikawa are described in the specification of Nishikawa, paragraph [0061], “The elastic member 30 is bonded to the cooling fan unit 17 with adhesive agent or double-sided adhesive tape. The elastic member 30 and adhesive material fulfill the bonding function to fix the cooling fan unit 17 to the inner wall of the housing 6 and also the vibration restricting function to reduce the vibrations to be transmitted to the cooling fan unit 17. Further, the elastic member 30a carries out the seal function to cut off the discharge port 17a from a space on the suction port 17c side”. 

Regarding claim 6, the modified Blessing further discloses: the fan damping element and/or the further damping element comprises an elastic material (Nishikawa - Fig. 4, elastic member 30 – [0012], “the elastic member may preferably be made of a foaming member”, [0063], “a seal-like elastic member 30a” – the fact that the member is referred to as being an elastic member is sufficient to meet the limitation of the claim).

Regarding claim 7, the modified Blessing further discloses: a housing (Nishikawa - Fig. 1, housing 6), wherein the support structure (Nishikawa - Fig. 6, body portion 6a) is rigidly connected to the housing or is part of the housing (Nishikawa - Body portion 6a and handle portion 6b make up the housing, 6.  This is clearly seen in Figure 1, as well as explicitly stated in [0037], “The housing 6 can be produced by molding a plastic member or the like in such a manner that the body portion 6a and handle portion 6b are formed as an integral body.”).

Regarding claim 8, the modified Blessing further discloses: the heat source comprises an electric motor ([0080], “the electrical motor”).

Regarding claim 9, the modified Blessing further discloses: an energy transmission element that is movable between a starting position and a setting position ([0004], “The energy-transfer element can move preferably between a starting position and a setting position”) in order to transmit energy to the fastening element ([0224] “The driving mechanism 70 comprises a not-shown electric motor for converting electrical energy from the accumulator 590 into rotational energy, a torque-transfer mechanism comprising a transmission 400 for transferring a torque of the electric motor to a movement converter formed as a spindle drive 300, a force-transfer mechanism comprising a roll train 260 for transferring a force from the movement converter to a mechanical-energy storage device formed as spring 200 and for transferring a force from the spring to the energy-transfer element.”).

Regarding claim 10, the modified Blessing further discloses: a mechanical energy store ([0224] “a mechanical-energy storage device formed as spring 200”) for storing mechanical energy and an energy transmission device ([0028], “movement converter formed as a spindle drive 300”) for transmitting energy from an energy source to the mechanical energy store, wherein the energy transmission device has the motor for transmitting the energy from the energy source to the mechanical energy store (Paragraph [0028] describes the energy transfer process from motor to output).

Regarding claim 11, the modified Blessing further discloses: the mechanical energy store comprises a spring ([0224] “a mechanical-energy storage device formed as spring 200”).

Regarding claim 12, the modified Blessing further discloses: the energy source comprises an electric battery ([0006], “The energy source is preferably an, in particular, electrical-energy storage device, especially preferred a battery or an accumulator.”), which supplies the motor and the fan with electrical energy.

Regarding claim 13, the modified Blessing further discloses: the elastic material comprises an elastomer ([0098] “The motor-damping element preferably comprises an elastomer.”).

Regarding claim 16, the modified Blessing further discloses: the spring comprises a helical spring (Fig 14 shows the spring, 200, consisting of front spring 210 and rear spring 220.  It is clear from the Figure that the spring is helical, as it wraps around the center piece.  Furthermore, Fig. 4, of Blessing is an exact match to Fig. 2 of the current application, indicating that the spring, 200, shown on both is the same exact spring, and shares the same exact properties (helical)).

Regarding claim 17, the modified Blessing further discloses: the fan has an enclosure (Nishikawa - Fig. 4, a fan housing 17b), which is formed by the fan damping element (Nishikawa - Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)). 

Regarding claim 18, the modified Blessing further discloses: the fan damping element (Nishikawa - Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)) has at least one protrusion (Nishikawa - Fig. 4, elastic member 30a), and wherein the support structure (Nishikawa - Fig. 5, body portion 6a), or the heat source, has a receptacle (Nishikawa - Fig. 5, buffer area 33) in which the protrusion is received (Nishikawa - as seen in Examiner Illustration 1, there are two “undercuts”, which appear as ledge like structures in the illustration, in which the protrusions are received).

    PNG
    media_image1.png
    393
    674
    media_image1.png
    Greyscale

Examiner’s Illustration 1


Regarding claim 19, the modified Blessing further discloses: the fan damping element (Nishikawa - Fig. 4, fan housing 17b including elastic member 30 (which includes 30a and 30b)) has at least one protrusion (Nishikawa - Fig. 4, elastic member 30a), and wherein the support structure (Nishikawa - Fig. 5, body portion 6a), or the heat source, has a receptacle (Nishikawa - Fig. 5, buffer area 33) in which the protrusion is received (Nishikawa - as seen in Examiner Illustration 1, there are two “undercuts”, which appear as ledge like structures in the illustration, in which the protrusions are received).

    PNG
    media_image1.png
    393
    674
    media_image1.png
    Greyscale

Examiner’s Illustration 1

Regarding claim 21, the modified Blessing discloses the device of claim 4.

The modified Blessing does not explicitly disclose: the protrusion is T-shaped.

It would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize the T-Shape of the protrusion, because Applicant has not disclosed that the shape of the protrusion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a different shape corresponding to the shape of the device because the shape of the device would dictate the shape of the protrusion. Therefore, it would have been an obvious matter of design choice to modify the shape of the protrusion to obtain the invention as specified in the claim.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing, (US 2011/0303726) in view of Nishikawa, (US 2010/0123359) in further view of Hauser, (US 2017/0120451).

Regarding claim 14, the modified Blessing discloses the features of claim 13.  

The modified Blessing does not explicitly disclose: “the elastomer comprises PU, EPDM or FKM”.

Hauser teaches: the elastomer comprises PU, EPDM or FKM ([0034], “The damping member 70 may, for example, be formed of an elastomer, a silicone rubber, FKM (as determined by ASTM D1418) or similar fluoroelastomer, chlorobutyl elastomer, or other polymer or elastomer material”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials used by the modified blessing in accordance with the teachings of Hauser, thereby combining prior art elements to achieve a predictable result.  The benefit of this material selection is that an appropriate material choice can increase the damping of the system, thereby reducing losses due to vibration and heat generation.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, the modified Blessing discloses the features of claim 13.  

The modified Blessing does not explicitly disclose: “the elastomer consists of PU, EPDM or FKM”.

Hauser teaches: the elastomer consists of PU, EPDM or FKM ([0034], “The damping member 70 may, for example, be formed of an elastomer, a silicone rubber, FKM (as determined by ASTM D1418) or similar fluoroelastomer, chlorobutyl elastomer, or other polymer or elastomer material”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials used by the modified blessing in accordance with the teachings of Hauser, thereby combining prior art elements to achieve a predictable result.  The benefit of this material selection is that an appropriate material choice can increase the damping of the system, thereby reducing losses due to vibration and heat generation.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731